Citation Nr: 0630779	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a cold injury to the hands and feet.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the residuals of a cold injury.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for psychogenic cold 
intolerance.

5.  Entitlement to service connection for bilateral 
sympathectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1949 to June 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2002 and June 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The August 2002 rating decision denied 
entitlement to service connection for residuals of frostbite 
to the hands and feet and service connection for adult-onset 
diabetes.  The June 2005 rating decision denied service 
connection for diabetes mellitus secondary to a cold injury, 
service connection for residuals of pneumonia, service 
connection for psychogenic cold intolerance, and service 
connection for bilateral sympathectomy.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2006.  A transcript of his testimony has been associated with 
the claims file.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he suffered frostbite of his hands, 
feet, and ears during service in Korea, although he admits 
that he was not treated for such during service.  
Specifically, the veteran reported that he served in the 32nd 
infantry, 8th army from Korea, from September 1950 to July 
1951, during which time he slept in tents with improper 
sleeping bags and clothes.  The veteran's DD Form 214 
indicates that the veteran served in the Infantry, and he was 
awarded the combat infantry badge, among other things.  

The record shows that the veteran was treated for chills and 
cold intolerance beginning in the late 1960's.  The veteran 
then underwent a bilateral lumbar sympathectomy, which 
alleviated some of the discomfort.  A VA inpatient report 
from October 1970 notes that the veteran presented with a 
history of chilling sensations and diaphoresis for 
approximately eight to ten years, associated with exposure to 
cold air, warm or cold draft, bowel movements and sympathetic 
situations, not associated with fever or teeth chattering.  

The RO denied the veteran's claim of service connection for 
residuals of a cold injury because there was no evidence of a 
cold injury in service, and the first evidence of complaints 
of cold intolerance came many years after discharge from 
service.  Nevertheless, the record reflects that the cause of 
the veteran's long-standing complaints of chills, cold 
intolerance and numbness and tingling has remained 
undetermined, although the VA examiner in April 2002 opined 
that the veteran could be suffering from a psychogenic cold 
intolerance.  With that in mind, the Board finds that 
additional development in this case is necessary given that 
the April 2002 VA examiner provided a diagnosis of 
psychogenic cold intolerance and given that the veteran is 
competent to state that he was exposed to extremely cold 
temperatures during service in Korea.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  In light of the possibility that the 
veteran might suffer from a psychiatric disorder as a result 
of exposure to extreme temperatures during service, the Board 
finds that the veteran should be afforded additional 
examination(s) to determine the scope of the veteran's 
current disabilities and whether there is any relationship to 
service.  All pertinent treatment records should be obtained 
and associated with the claims file, and reviewed by 
examiner(s) prior to any examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination and a 
psychiatric examination to determine the 
current nature, and likely etiology of 
the claimed numbness and tingling of the 
extremities, cold intolerance and chills 
of all extremities and both ears, claimed 
pneumonia, and diabetes mellitus.  All 
indicated tests should be performed, 
including, but not limited to appropriate 
testing to determine whether the veteran 
suffers from physical residuals of a cold 
injury and/or whether the veteran suffers 
from a psychogenic disorder as a result 
of exposure to extreme cold during 
service.  The claims folder must be made 
available to the examiner for review.  
The examiner is asked to describe the 
nature, extent and severity of any 
objective findings of any residuals of 
the claimed in-service cold injury, 
including whether or not the veteran 
suffers from pneumonia.  The examiner is 
asked to express an opinion as to whether 
it is very likely, at least as likely as 
not (50% or higher likelihood), or highly 
unlikely that the veteran suffers from 
residuals of an in-service cold injury.  
Importantly, the psychiatric examiner is 
asked to provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not that the 
veteran suffers from a psychogenic 
disorder as a result of exposure to 
extreme cold in service.  All opinions 
must be accompanied by a complete 
rationale.  

2.  After the above development is 
completed, adjudicate the claims.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



